Detailed Action
This is the first office action on the merits for US application number 17/110,960.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim(s) 1, 9, and 16 is/are objected to because of the following informalities:  
Claim 1 line 2 should read “wherein the seal comprises: a concave sealing surface”.  
Claim 9 lines 1-2 should read “bone of a bone canal[[,]] the device comprising:”
Claim 9 line 3 should read “a container[[,]] in which a bone cement can be stored;”.
Claim 16 line 2 should read “to claim 9, the method comprising:”.
Claim 16 line 5 should read “during the application of the bone cement; and”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a device” in claim 16 lines 1-2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the application" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “during [[the ]]application of bone cement”.
Claim(s) 3 recites/recite the limitation "the center" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “arranged in [[the]]a center of the sealing surface.”.
Claim(s) 4 recites/recite the limitation "the direction of the edges" in line 3 and is unclear as to more than one edge of the sealing in the direction of the height decrease upon review of Figs. 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “in [[the]]a direction of [[the]]an edge[[s]] of the sealing surface” in claim 4 line 3 and “edge[[s]]” in claim 5 line 3.
Claim(s) 5 recites/recite the limitation "the slope" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “in that [[the]]a slope decreases steadily”.
Claim(s) 6 recites/recite the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a range”.
Claim(s) 7 recites/recite the limitation "the range of 60 to 80 mm" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a range of 60 to 80 mm”.
Claim(s) 7 recites/recite the limitation "the range of 25 to 45 mm." in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “[[the]]a range of 25 to 45 mm.”.
Regarding claim 8, the phrase " preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner is interpreting this as referring to, and suggests amending as, “having a Shore hardness of 25 to 50 ShoreA
Claim(s) 9 recites/recite the limitation “the application” and "the cancellous bone" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “device for [[the ]]application of bone cement into [[the]] cancellous bone”.
Claim(s) 9 is/are unclear with regards to a dispensing opening protruding from the dispensing side in line 5 and how an opening can protrude form a structure, i.e. it is unclear how an absence of structure can be reasonably construed to extend from a structure or how such differs from space surrounding a structure. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 9 recites/recite the limitation "the application" in line 8.  There is insufficient antecedent basis for this limitation in the body of the claim. Examiner is interpreting this as referring to, and suggests amending as, “for sealing a bone canal opening during [[the ]]application”.
Claim(s) 9 is/are unclear with regards to bone cement in line 8 and if this is intended to refer to or be in addition to that of line 3. Examiner is interpreting this as referring to, and suggests amending as, “application of the bone cement into”.
Claim(s) 9 is/are unclear with regards to a bone canal opening in line 11 and if this is intended to refer to or be in addition to that of line 8. Examiner is interpreting this as referring to, and suggests amending as, “wherein the seal comprises a concave sealing surface for sealing the bone canal for sealing [[a]]the bone canal opening”.
Claim(s) 12 is/are unclear with regards to a dispensing side in lines 1-2 and if this is intended to refer to or be in addition to that of claim 9 line 4. Examiner is interpreting this as referring to, and suggests amending as, “an external surface of [[a]]the dispensing side”.
Claim(s) 12 is/are unclear with regards to ‘at least partly’ in line 2 and if this is intended to describe the arrangement or form-fitting manner or how such is intended to alter the BRI of the claim. Claim 12 line 2 is further unclear as to if this form-fitting manner is intended to refer to or be in addition to that of clam 9 line 7, which does not necessarily have antecedent basis support in claim 9 line 7 due to the ‘or’ of the ‘and/or’ in claim 9 line 7. Examiner is interpreting this as referring to, and suggests amending as, “wherein the seal is arranged on an external surface of the dispensing side.”.
Claim(s) 13 recites/recite the limitation "the external surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the rear side surface is arranged on [[the]]an external surface of the dispensing side”.
Claim(s) 13 is unclear with regards to form-fitting manner in line 2 and if this form-fitting manner is intended to refer to or be in addition to that of clam 9 line 7, which does not necessarily have antecedent basis support in claim 9 line 7 due to the ‘or’ of the ‘and/or’ in claim 9 line 7. Examiner is interpreting this as referring to, and suggests amending as, “external surface of the dispensing side
Claim(s) 14 is/are unclear with regards to “20 area-%” in line 1 and the intended scope. Applicant has provided in paragraph 70 that “Area-% of the rear side surface shall be understood to be the fraction of the rear side surface which touches against the dispensing side surface in form-fitting manner, relative to the total area of the rear side surface. The higher this fraction, the higher is the mechanical strength of the seal and thus of the device as a whole as well.” However, 20 is not a fraction. There does not appear to be additional definition provided to explain how Applicant intends for whole numbers to be interpreted as fractions as defined in paragraph 70. Thus, Examiner is interpreting this as referring to, and suggests amending as, “wherein is arranged on the external surface of the dispensing side.”.
Claim(s) 15 is/are unclear with regards to “the rear side surface is arranged in circular ring manner” in lines 1-2. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 16 recites/recite the limitation "the cancellous bone" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “bone cement into [[the]] cancellous bone”.
Claim(s) 16 is/are unclear with regards to a bone canal opening in line 4 and a seal in line 4 and if this is intended to refer to or be in addition to that of claim 9 line 8. Examiner is interpreting this as referring to, and suggests amending as, “device onto [[a]]the bone canal opening such that the bone canal is sealed by [[a]]the seal”.
Claim(s) 2, 10, and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noble (US 4,896,662).
As to claim 1, Noble discloses a seal (10, 27, Figs. 1-9, col. 7 lines 62) used for sealing a bone canal opening during application of bone cement into a cancellous bone of a bone canal (Fig. 6), wherein the seal comprises: a concave sealing surface (see illustration of Fig. 2, A, 13, Fig. 2) used for sealing the bone canal (col. 7 line 67 – col. 8 line 10). 
As to claim 3, Noble discloses that the seal opening is arranged in a center of the sealing surface (Figs. 2 and 5). 

    PNG
    media_image1.png
    514
    1043
    media_image1.png
    Greyscale


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negroni et al. (US 2005/0143748, hereinafter “Negroni”).
As to claim 1, Negroni discloses a seal (16, Figs. 1 and 2, ¶20) capable of use for sealing a bone canal opening during application of bone cement into a cancellous bone of a bone canal (Fig. 1, ¶6), wherein the seal comprises: a concave sealing surface (see illustration of Fig. 1) capable use for sealing the bone canal (Fig. 1, ¶s 6 and 20). 
As to claim 8, Negroni discloses that the seal comprises a plastic material, in particular a thermoplastic resin (¶20 discloses silicone), having a Shore hardness of 25 to 50 ShoreA (¶20 discloses silicone of at least 40 ShoreA; where 40 is within 25 to 50). 

    PNG
    media_image2.png
    382
    643
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 9, and 12-16 is/are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tepic (US 4,463,875) in view of Noble (US 4,896,662).
As to claims 1, 2, 4, and 5, Tepic discloses a seal (82, 84, 86, 88c, Fig. 5, col. 8 line 64 – col. 9 line 6) capable of use for sealing a bone canal opening during application of bone cement into a cancellous bone of a bone canal (due to the shown structure in Fig. 5, col. 9 lines 10-12 discloses insertion of 84 into the femoral medullary canal), wherein the seal comprises: a concave sealing surface (see illustration of Fig. 5) capable of use for sealing the bone canal (due to the shown structure in Fig. 5); wherein the concave sealing surface comprises a plastic material (col. 8 line 65). As to claim 2, Tepic discloses that the seal comprises a seal canal (see illustration of Fig. 5), whereby the seal canal can be reversibly connected in form-fitting and/or force-locking manner (via 86 and 92, Fig. 5 col. 8 lines 67, col. 9 lines 2-6) to a dispensing opening (see illustration of Fig. 5) of a device (Fig. 5) providing the bone cement (see illustration of Fig. 5) in order to apply the bone cement from the device out of a seal opening (see illustration of Fig. 5) at an end of the seal canal (see illustration of Fig. 5) that faces the sealing surface into the bone canal (see illustration of Fig. 5). As to claim 4, Tepic discloses that the sealing surface comprises a design height (horizontal dimension as shown in Fig. 5), whereby a maximum design height of the seal is evident adjacent to a seal opening area (see illustration of Fig. 5) and the design height decreases from the seal opening area in a direction of an edge of the sealing surface (see illustration of Fig. 5) according to a concave function (see illustration of Fig. 5, Fig. 5). As to claim 5, Tepic discloses that the concave function comprises a largest slope (see illustration of Fig. 5, Fig. 5) adjacent to the seal opening area (Fig. 5), and in that a slope decreases steadily in the direction of the edge of the sealing surface (see illustration of Fig. 5, Fig. 5). 
Tepic is silent to use to seal a bone canal opening during application of bone cement into a cancellous bone of a bone canal and the concave sealing surface being used to seal the bone canal. 
Noble teaches a similar seal (10, 27, Figs. 1-9, col. 7 lines 62) used for sealing a bone canal opening during application of bone cement into a cancellous bone of a bone canal (Fig. 6), wherein the seal comprises: a concave sealing surface (see illustration of Fig, 2, A, 13, Fig. 2) used for sealing the bone canal (col. 7 line 67 – col. 8 line 10), wherein the concave sealing surface comprises a flexible material (col. 8 line 6) comprising a medical grade elastomer such as silicone rubber (col. 8 lines 44-45). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify that the plastic portion for insertion into the femoral canal as disclosed by Tepic is anatomically shaped and flexible as taught by Noble in order to permit expansion under pressure against the internally exposed endosteal surface of the medullary canal to form a pressurization seal (Noble col. 8 lines 5-9) within the surgically prepared canal of the femur (Tepic col. 9 lines 10-12, Noble Fig. 6, col. 8 lines 2-4) for injecting cement into the bone canal prior to implantation of a femoral prosthesis (Tepic col. 9 lines 6-12; Noble col. 11 line 17-18). 

    PNG
    media_image3.png
    568
    1234
    media_image3.png
    Greyscale


As to claims 9 and 12-16, Tepic discloses a device (Fig. 5) capable of use for application of bone cement into cancellous bone of a bone canal (Fig. 5, col. 9 lines 6-12), the device comprising: a container (see illustration of Fig. 5) in which a bone cement (HP) can be stored (Fig. 5, col. 6 lines 19-23); whereby the container comprises, on one end, a dispensing side (right side of 10 as shown in Fig. 5, Fig. 5) with a dispensing opening (see illustration of Fig. 5) protruding from the dispensing side (Fig. 5) capable of use for disposing the bone cement from the container into the bone canal (Fig. 5, col. 9 lines 6-12); wherein the dispensing opening is reversibly connected in form-fitting and/or force-locking manner (via 86 and 92, Fig. 5 col. 8 lines 67, col. 9 lines 2-6) to a seal (82, 84, 86, 88c, Fig. 5, col. 8 line 64 – col. 9 line 6) capable of use for sealing a bone canal opening during application of the bone cement into a cancellous bone of a bone canal (due to the shown structure in Fig. 5, col. 9 lines 10-12 discloses insertion of 84 into the femoral medullary canal) in order to apply the bone cement into the bone canal (due to the shown structure in Fig. 5, col. 9 lines 10-12 discloses insertion of 84 into the femoral medullary canal) at sufficient application pressure (col. 10 lines 50-68), wherein the seal comprises a concave sealing surface (see illustration of Fig. 5) capable of use for sealing the bone canal for sealing a bone canal opening (due to the shown structure in Fig. 5); wherein the concave sealing surface comprises a plastic material (col. 8 line 65). As to claim 12, Tepic discloses that the seal is arranged on an external surface of the dispensing side (Fig. 5). As to claim 13, Tepic discloses that the seal comprises a rear side surface (surfaces of 88 and 86) opposite from the sealing surface (Fig. 5), whereby the rear side surface is arranged on an external surface of the dispensing side in form-fitting manner (via 86 and 92, Fig. 5 col. 8 lines 67, col. 9 lines 2-6). As to claim 14, Tepic discloses that the rear side surface is arranged on the external surface of the dispensing side (Fig. 5). As to claim 15, Tepic discloses that the rear side surface is arranged in circular ring manner on the external surface of the dispensing side (Figs. 3 and 5). As to claim 16, Tepic discloses the invention of claim 9 as well as a method (Tepic Figs. 1-5, col. 6 line 4-col. 9 line 57) capable of use for applying bone cement into cancellous bone of a bone canal by means of a device according to claim 9 (Tepic Fig. 5, col. 9 lines 6-12), the method comprising: a) providing the bone cement inside the device (Tepic Fig. 5, col. 6 lines 19-23); and c) dispensing the bone cement from the device into the bone canal (Tepic col. 9 lines 6-12).
Tepic is silent to use to seal a bone canal opening during application of bone cement into a cancellous bone of a bone canal and the concave sealing surface being used to seal the bone canal. As to claim 16, Tepic is silent to b) pressing the device onto the bone canal opening such that the bone canal is sealed by the seal during the application of the bone cement; whereby the seal is being pressed essentially onto a surface of the bone and/or onto a cut surface of the bone.
Noble teaches a similar seal (10, 27, Figs. 1-9, col. 7 lines 62) used for sealing a bone canal opening during application of bone cement into a cancellous bone of a bone canal (Fig. 6) in order to apply the bone cement into the bone canal at sufficient application pressure (abstract, col. 6 lines 43-48), wherein the seal comprises: a concave sealing surface (see illustration of Fig, 2, A, 13, Fig. 2) used for sealing the bone canal (col. 7 line 67 – col. 8 line 10) for sealing a bone canal opening (Fig. 6, col. 7 line 67 – col. 8 line 10), wherein the concave sealing surface comprises a flexible material (col. 8 line 6) comprising a medical grade elastomer such as silicone rubber (col. 8 lines 44-45). As to claim 16, Noble teaches a method (Fig. 6, col. 11 line 17 – col. 12 line 5) capable of use for applying bone cement into cancellous bone of a bone canal (Fig. 6, col. 11 line 17 – col. 12 line 5), the method comprising: a) providing the bone cement (Fig. 6, col. 11 line 27 discloses loading bone cement into a cement gun); b) pressing the device onto the bone canal opening such that the bone canal is sealed by the seal during the application of the bone cement (Fig. 6, col. 8 lines 5-10, col. 11 lines 38-51); and c) dispensing the bone cement from the device into the bone canal (Fig. 6, col. 11 lines 40-53); whereby the seal is being pressed essentially onto a surface of the bone and/or onto a cut surface of the bone (Fig. 6, col. 11 lines 38-51).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify that the plastic portion for insertion into the femoral canal as disclosed by Tepic is anatomically shaped and flexible as taught by Noble in order to expand under pressure against the internally exposed endosteal surface of the medullary canal to form a pressurization seal (Noble col. 8 lines 5-9) within the surgically prepared canal of the femur (Tepic col. 9 lines 10-12, Noble Fig. 6, col. 8 lines 2-4) for injecting cement into the bone canal prior to implantation of a femoral prosthesis (Tepic col. 9 lines 6-12; Noble col. 11 line 17-18). 
As to claim 16, as a result of the combination, the combination of Tepic and Noble discloses the invention of claim 9 as well as a method (Tepic Figs. 1-5, col. 6 line 4-col. 9 line 57) capable of use for applying bone cement into cancellous bone of a bone canal by means of a device according to claim 9 (Tepic Fig. 5, col. 9 lines 6-12), the method comprising: a) providing the bone cement inside the device (Tepic Fig. 5, col. 6 lines 19-23); b) pressing the device onto the bone canal opening such that the bone canal is sealed by the seal during the application of the bone cement (Noble col. 8 lines 5-10, col. 11 lines 38-51); and c) dispensing the bone cement from the device into the bone canal (Tepic col. 9 lines 6-12); whereby the seal is being pressed essentially onto a surface of the bone and/or onto a cut surface of the bone (Noble col. 11 lines 38-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tepic and Noble.
As to claim 6, the combination of Tepic and Noble discloses the invention of claim 4 as well as the maximum design height required for the application of the cement depends upon the cavity into which the cement is to be deposited and so, when the time comes to apply the cement, the nozzle stem is simply cut at the appropriate point along its length just prior to dispensing the cement (Tepic col. 9 lines 29-34).
The combination of Tepic and Noble is silent to the maximum design height of the sealing surface is in a range of 5 to 20 mm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the combination of Tepic and Noble to have the maximum design height of the sealing surface in a range of 5 to 20 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Tepic and Noble would not operate differently with the claimed maximum design height of the sealing surface in a range of 5 to 20 mm and since the maximum design height required depends upon the cavity into which the cement is to be deposited and the seal is simply cut at the appropriate point along its length just prior to dispensing the cement (Tepic col. 9 lines 29-34) the seal would function appropriately with the claimed values.

As to claim 10, the combination of Tepic and Noble discloses the invention of claim 9 as well as using a static force along with a vibratory force that causes the cement mixture to penetrate relatively deeply into the pores present in the walls of the bone cavity into which the cement is being deposited (Tepic col. 10 lines 50-52 and 60-63), which produces an especially strong bond at the interface between the cement mass and the bone and causes the cement to penetrate into the bone pores without rupturing or otherwise overly stressing the bone tissue (Tepic col. 10 lines 62-68).
The combination of Tepic and Noble is silent to the depth of penetration into the cancellous bone, i.e. the application pressure is sufficient to allow the bone cement to penetrate into the cancellous bone by at least 2 mm.
Noble teaches using application pressures ranging from at least about 30 to about 100 psi and preferably the cement has an average pressure of about 50 psi while filling the medullary canal (col. 6 lines 43-46) to permit permeation of the cement into the exposed endosteal surface to a depth of at least about 5 millimeters (col. 6 lines 46-47) prior to insertion of a femoral stem (col. 6 lines 49-52), i.e. that the application pressure is sufficient to allow the bone cement to penetrate into the cancellous bone by at least 2 mm (col. 6 lines 49-52). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the application of pressure as disclosed by the combination of Tepic and Noble to be in a range of about 30 to about 100 psi and average about 50 psi while filling the medullary canal as taught by Noble in order to permit permeation of the cement into the exposed endosteal surface to a depth of at least about 5 millimeters (Noble col. 6 lines 46-47) prior to insertion of a femoral stem (Noble col. 6 lines 49-52) to produce an especially strong bond at the interface between the cement mass and the bone and causes the cement to penetrate into the bone pores without rupturing or otherwise overly stressing the bone tissue (Tepic col. 10 lines 62-68).

As to claim 11, the combination of Tepic and Noble discloses the invention of claim 9 as well as using a static force along with a vibratory force that causes the cement mixture to penetrate relatively deeply into the pores present in the walls of the bone cavity into which the cement is being deposited (Tepic col. 10 lines 50-52 and 60-63), which produces an especially strong bond at the interface between the cement mass and the bone and causes the cement to penetrate into the bone pores without rupturing or otherwise overly stressing the bone tissue (Tepic col. 10 lines 62-68).
The combination of Tepic and Noble is silent to the depth of penetration into the cancellous bone, i.e. the application pressure is sufficient to allow the bone cement to penetrate into the cancellous bone between 3 to 5 mm deep. 
Noble teaches using application pressures ranging from at least about 30 to about 100 psi and preferably the cement has an average pressure of about 50 psi while filling the medullary canal (col. 6 lines 43-46) to permit permeation of the cement into the exposed endosteal surface to a depth of at least about 5 millimeters (col. 6 lines 46-47) prior to insertion of a femoral stem (col. 6 lines 49-52), i.e. that the application pressure is sufficient to allow the bone cement to penetrate into the cancellous bone between 3 to 5 mm deep (col. 6 lines 49-52).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the application of pressure as disclosed by the combination of Tepic and Noble to be in a range of about 30 to about 100 psi and average about 50 psi while filling the medullary canal as taught by Noble in order to permit permeation of the cement into the exposed endosteal surface to a depth of at least about 5 millimeters (Noble col. 6 lines 46-47) prior to insertion of a femoral stem (Noble col. 6 lines 49-52) to produce an especially strong bond at the interface between the cement mass and the bone and causes the cement to penetrate into the bone pores without rupturing or otherwise overly stressing the bone tissue (Tepic col. 10 lines 62-68).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble.
As to claim 7, Noble discloses the invention of claim 1 as well as the sealing surface comprises a generally oval cross-sectional surface (Figs. 4 and 5) and the sealing surface being formed of various sizes to permit insertion within the proximal end of the medullary canal so as to engage the exposed endosteal surface which would surround the anatomically shaped surface upon its insertion into the proximal end of the medullary canal (col. 8 lines 9-14).
Noble is silent to the generally oval cross-sectional surface is an oval cross- sectional surface having a length in a range of 60 to 80 mm and a width in a range of 25 to 45 mm.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the generally oval cross-sectional surface sized for the medullary canal of Noble with an oval cross- sectional surface having a length in a range of 60 to 80 mm and a width in a range of 25 to 45 mm, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an anatomical fit to the surgically prepared medullary canal of a femur (Noble col. 8 lines 2-4) to permit expansion under pressure against the internally exposed endosteal surface of the medullary canal to form a pressurization seal (Noble col. 8 lines 5-9) within the surgically prepared canal of the femur (Noble Fig. 6, col. 8 lines 2-4) for injecting cement into the bone canal prior to implantation of a femoral prosthesis (Noble col. 11 line 17-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775